United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2225
                                   ___________

Brian True,                             *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
State of Nebraska; Robert Houston,      *
Director, Department of Correctional    * Appeal from the United States
Services, an Agency of the State of     * District Court for the
Nebraska; Diane Sabatka-Rine,           * District of Nebraska.
Warden, Lincoln Correctional Center; *
Robert Madsen, Deputy Warden,           * [UNPUBLISHED]
Lincoln Correctional Center,            *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: September 23, 2011
                                Filed: October 12, 2011
                                 ___________

Before LOKEN, GRUENDER and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       After a non-jury trial, the district court1 dismissed Brian L. True’s suit for
violation of his Fourth Amendment rights. True v. Nebraska, 2011 WL 1791353
(D.Neb. May 11, 2011), remanded by 612 F.3d 676, 683 n.5 (8th Cir. 2010). The


      1
        The Honorable Joseph F. Bataillon, Chief United States District Judge for the
District of Nebraska.
district court specifically found that community custody inmates “have unsupervised
access to the [prison] parking lot,” and thus the random search of True’s vehicle was
reasonable “to keep contraband out of the institution.” True appeals.

       The judgment of the district court is based on findings of fact that are not
clearly erroneous, and no error of law appears.

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-